Order entered September 11, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00725-CR

                          CRAIG LADARIUS THOMAS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-70706-T

                                          ORDER
         The Court GRANTS appellant’s September 9, 2014 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE